
	

113 HR 4748 IH: Elimination of Tariffs on Education for Children’s Act
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4748
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mrs. Black (for herself, Mr. Thompson of California, Ms. Loretta Sanchez of California, Mr. Marchant, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United States to eliminate tariffs on technological
			 goods providing educational value for children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Elimination of Tariffs on Education for Children’s Act or the ETEACH Act.
		2.Elimination of tariffs on certain educational devicesChapter 85 of the Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new subheading, with the article
			 description for subheading 8543.70.94 having the same degree of
			 indentation as the article description for subheading 8543.70.92:
			
				
					
						
							8543.70.94Electronic educational devices designed or intended primarily for childrenFree35%.
		3.Effective dateThe amendment made by section 2 applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of
			 this Act.
		
